Case 3:18-cv-00966-SMY Document 240 Filed 02/03/21 Page 1 of 2 Page ID #4419




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

CATHERINE ALEXANDER,                           )
                                               )
               Plaintiff,                      )
                                               )
-v-                                            )       Case No.     18-CV-966-SMY
                                               )
TAKE-TWO INTERACTIVE                           )
SOFTWARE, INC., et al.,                        )
                                               )
               Defendants.                     )

                TELEPHONIC STATUS CONFERENCE MINUTES

PRESIDING: Hon. Staci M. Yandle, US District Judge

DATE:       February 3, 2021

COURT REPORTER: Chris LaBuwi

COURTROOM DEPUTY: Stacie Hurst

COUNSEL FOR PLAINTIFF: R. Seth Crompton, Anthony Friedman, Anthony Simon

COUNSEL FOR DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K
GAMES, INC., 2K SPORTS INC., and VISUAL CONCEPTS ENTERTAINMENT: Dale
Cendali, Michael Nester, Joshua Simmons

COUNSEL FOR DEFENDANT WORLD WRESTLING ENTERTAINMENT, INC.:
Michael Nester, Curtis Krasik

                                                   TIME:      15 minutes


       Counsel as noted above appear via telephone. This matter is called for a status hearing for
the purpose of resetting the final pretrial and trial dates.

       The Court sets Jury Trial for September 20, 2021 at 9:00 AM in Benton Courthouse before
Judge Staci M. Yandle.

        Final Pretrial Conference is set for September 1, 2021 at 1:30 PM via video conference
before Judge Staci M. Yandle. Information regarding the video conference will be sent by email
to all parties. Full access to this hearing is available remotely. Instructions for non-participants to
join the hearing are as follows: Call toll free 877-873-8017, when prompted enter Access Code
Case 3:18-cv-00966-SMY Document 240 Filed 02/03/21 Page 2 of 2 Page ID #4420




4354777.

         A telephonic status conference is set for August 4, 2021 at 10:30 AM before Judge Staci
M. Yandle. The instructions for joining the conference call are as follows: All parties should call
toll free 877-873-8017 and enter the access code 4354777. Then when prompted, enter security
code 0804.
